DETAILED ACTION
Claims 14, 17, 18, 21, 24-26, 29-32, and 34-77 are canceled.  A complete action on the merits of pending claims 1-13, 15, 16, 19, 20, 22, 23, 27, 28, and 33 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 22 is objected to because of the following informalities:
The claim recites “a distal handle”, then a shaft distal of the handle, and an end effector distal of the shaft.  The elements are all distal but there is no point of reference.  One way to change this would be to claim just --a handle-- and omitting “distal” in front of it.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-8, 12, 13, 15, 16, 19, 20, 22, 23, 28, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holcomb et al US 20100057085.  Note: par. [0041] says that Figs. 26a and 26b are view of each side of the same embodiment.  Many of the figures show one side with the outside and the other side with the cross section.  Therefore, a figure might be referred to regarding one element but another number is depicted.  The examiner may rely on it ease of illustration.  Figs. 26a and 26b show that the pins in slots are generally mirror images of one another.
Regarding claims 1, 22, and 23, Holcomb teaches a distal handle (Fig. 2 14); a shaft extending distally from the handle (Fig. 2 16), and a head comprising a first jaw; a second jaw (Fig. 26a jaws 318 and 320); and an articulating mechanism (Fig. 33 driveline 332) operable to move the first jaw between an open position in which the first jaw and the second jaw are separated and substantially non-parallel (Fig. 36), an intermediate position in which the first jaw and the second jaw are separated and substantially parallel (Fig. 35), and a closed position in which the first jaw and the second jaw are substantially adjacent and substantially parallel (Fig. 33); wherein the articulating mechanism comprises a first jaw mount coupled to the first jaw (Fig. 33 pins 360 and 361), the first jaw mount being movable along a path (Figs. 36, 34, and 33), wherein movement of the first jaw mount along the path causes rotation and translation of the first jaw mount and the first jaw, thereby moving the first jaw between the open position, the intermediate position, and the closed position (Figs. 36, 34, and 33), and a pivotably mounted crank (Fig. 33a section containing 312 and 314, but on the other jaw where 360 and 361 would be [see above note]), the crank operably coupling an actuator linkage (Figs. 33a 324) to the first jaw mount so that moving the actuator linkage rotates the crank, wherein rotation of the crank moves the first jaw mount along the path (Figs. 36a, 34a, and 33a).
Regarding claim 2, Holcomb teaches wherein the path comprises at least one straight portion (Fig. 33 418a) and at least one curved portion (Fig. 33 418a to 418b).
Regarding claim 3, Holcomb teaches wherein the path is at least partially defined by a slot; and wherein a first pin is movably disposed in the slot for movement along the path (Fig. 33 slot 418).
Regarding claim 4, Holcomb teaches wherein the first jaw mount comprises the first pin; and wherein the movement of the first jaw mount along the path comprises movement of the first pin along the slot (Figs. 33-36).
Regarding claim 5, Holcomb teaches wherein the first jaw mount further comprises a second pin movably disposed in the slot for movement along the path (Fig. 33 361 in 416).
Regarding claim 6, Holcomb teaches further comprising a connecting linkage having a proximal end and a distal end, the connecting linkage operatively interposing the actuator linkage and the crank; wherein the proximal end of the connecting linkage is pivotably coupled to the actuator linkage and the distal end of the connecting linkage is pivotably coupled to the crank (Figs. 30a-c link 382).
Regarding claims 7 and 28, Holcomb teaches wherein the proximal end of the connecting linkage comprises a guide slidably disposed in a guide slot (Fig. 33 pin 361 in slot 416).
Regarding claim 8, Holcomb teaches wherein the guide slot is generally linear and is oriented generally in-line with the actuator linkage (Fig. 33 slot 416).
Regarding claim 12, Holcomb teaches wherein each of the first jaw and the second jaw comprises a first end portion proximate the articulating mechanism (Fig. 33a right side of jaws) and a second end portion generally away from the articulating mechanism, each second end portion terminating at a respective tip (Fig. 33a left side).
Regarding claim 13, Holcomb teaches a shaft (Fig. 19 216); the end effector of claim 12 disposed at a distal end of the shaft (Fig. 19); and a handle disposed at a proximal end of the shaft (Fig. 19 214); wherein the handle comprises an actuator operatively coupled to the actuator linkage (Fig. 19 282); and wherein the actuator linkage extends longitudinally through the shaft to the end effector (Fig. 19 232).
Regarding claims 15 and 33, Holcomb teaches wherein, in the open position, the tip of the first jaw and the tip of the second jaw are spaced apart and at least partially define an open mouth (Fig. 36).
Regarding claim 16, Holcomb teaches wherein each of the tip of the first jaw and the tip of the second jaw is configured to releasably couple with at least one of a first end portion and a second end portion of a flexible guide (par. [0129] the jaws can come apart for the device).
Regarding claim 19, Holcomb teaches wherein at least one of the first jaw and the second jaw is configured to ablate tissue clamped therebetween (par. [0061]).
Regarding claim 20, Holcomb teaches wherein each of the first jaw and the second jaw comprises a pair of elongated, spaced-apart electrodes operatively coupled to a source of radio frequency energy for ablating tissue clamped between the first jaw and the second jaw (pars. [0062] [0063], [0104] a plurality of electrodes on each jaw).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb in view of Douglas et al. US 20050165429.
Regarding claims 9-11 and 27, Holcomb teaches wherein the crank comprises a first arm (Fig. 33a section containing 312 and 314) and a second arm (Fig. 33 clevis 326); wherein the first arm of the crank is operatively coupled to the actuator linkage (Fig. 33a); and wherein the second arm of the crank comprises a crank slot (Fig. 33 slot 416) and the first jaw mount comprises a pin (Fig. 33 pin 361); and wherein the pin moves along the crank slot as the crank rotates and the first jaw mount moves along the path (Figs. 33a-36a) and wherein the crank slot is substantially straight; and wherein the crank slot is oriented substantially radially with respect to an axis of rotation of the crank (Fig. 33 slot 416).
Holcomb does not explicitly teach wherein the second arm of the crank is slidably and pivotably coupled to the first jaw mount.
Douglas, in an analogous device, teaches where both the slots and pins move to close the jaws.
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to substitute the stationary slots in Holcomb with the movable slots as in Douglas.  It is seen to preform equally as well and would yield the predictable result of closing the jaws.  Further, if both slots and pins move the jaws would be able to close in a smaller amount of space.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                     


/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794